Citation Nr: 1505488	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.  

This case originally came comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs(VA) Regional Office in Muskogee, Oklahoma (RO), which denied a compensable rating for bilateral hearing loss.  The Veteran timely appealed.  

In November 2013, the Board remanded the issue on appeal to the RO to obtain private treatment records and a VA evaluation of the service-connected disability at issue.  In response to the Board's remand, private treatment records and a current audiogram were obtained and added to the record.  Consequently, there has been substantial compliance with the November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   


FINDING OF FACT

The most probative evidence shows no more than level II hearing loss in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in January 2012, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased evaluation for bilateral hearing loss.  

In accordance with the requirements of VCAA, the January 2012 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological evaluation was obtained in January2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA examination is adequate because it provides current findings on the Veteran's hearing acuity.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran has contended that his bilateral hearing loss has gotten worse and warrants a compensable rating and that VA audiological evaluations have not been conducted fairly.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in October 2010, which assigned a noncompensable rating effective July 14, 2010 under Diagnostic Code 6100.  He filed a claim for increase in November 2011, which was denied by rating decision in February 2012, and the Veteran timely appealed the assigned rating.  Based on the date of claim, the relevant evidence would begin a year earlier, meaning in November 2010.  See 38 C.F.R. § 3.400(o)(2) (2014).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests, using the Maryland CNC word list, together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 38 C.F.R. § 4.85 (2014) and Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

On VA audiology evaluation in January 2012, pure tone thresholds for the left ear, in decibels, were: 75 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 95 at 4000 Hz.  The pure tone threshold average was 78.75.  Pure tone thresholds for the right ear, in decibels, were: 65 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 90 at 4000 Hz.  The pure tone threshold average was 82.5.  Speech recognition was recorded as 36 percent in the left ear and 24 percent in the right ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  The audiologist concluded that the use of the speech discrimination scores was inappropriate because the scores were inconsistent or unreliable.

On VA audiology evaluation in April 2012, pure tone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 55 at 2000 Hz, 60 at 3000 Hz, and 60 at 4000 Hz.  The pure tone threshold average was 56.  Pure tone thresholds for the right ear, in decibels, were: 35 at 1000 Hz, 40 at 2000 Hz, 50 at 3000 Hz, and 60 at 4000 Hz.  The pure tone threshold average was 46.  Speech recognition was 92 percent in the left ear and 88 percent in the right ear per the Maryland CNC test.  These results translate to hearing level I in the left ear and level II in the right ear.  Bilateral sensorineural hearing loss was diagnosed.    

On VA audiology evaluation in January 2014, the Veteran reported difficulty hearing in a number of environments, with particular difficulty hearing when there is background noise, in large groups, on the telephone, and in conversational speech.  When working in sales, speech was difficult to understand in the absence of visual clues.  Pure tone thresholds for the left ear, in decibels, were: 25 at 1000 Hz, 30 at 2000 Hz, 40 at 3000 Hz, and 40 at 4000 Hz.  The pure tone threshold average was 34.  Pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 30 at 2000 Hz, 35 at 3000 Hz, and 40 at 4000 Hz.  The pure tone threshold average was 33.  Speech recognition was 88 percent in each ear per the Maryland CNC test.  These results translate to hearing level II in each ear.  A mild to moderate bilateral sensorineural hearing loss was diagnosed.  It was noted that the veteran was likely to encounter difficulty hearing speech and other environmental sounds in adverse environments, particularly in the presence of significant levels of background noise.  However, in quiet environments and in one-on-one communications, particularly when he has good access to visual clues, the veteran's tinnitus and hearing loss would not likely impose a significant barrier to communication.  He was considered able to function successfully in a work environment and in activities of daily living.

VA sent a letter to an audiologist with Hearing Solutions in January 2014 requesting records during the time period from April 2012 to January 2014.  In response, a copy of an audiogram, which appears to be dated in March 2012, was sent.  However, because it was noted that the audiogram, which was noted to be the only one still on file, was outside the dates requested and because the audiologist reported the Veteran, who was born in August 1952, to be 57 years old at the time of the examination, the audiogram appears to actually have been obtained in March 2010, which is outside the effective date period noted above.  The speech discrimination scores recorded on this evaluation, which used the Maryland CNC word list, were at least 72 percent in each ear.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

In determining the correct rating to assign to the Veteran's bilateral hearing loss, the audiological results in January 2012 will not be considered because it was concluded by the audiologist in January 2012 that the speech discrimination scores, which are part of the required testing procedures, were inconsistent or unreliable.  In contrast, the audiograms in April 2012 and January 2014 were considered reliable.  The VA hearing evaluation results for April 2012 and January 2014 translate to no worse than hearing level II in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level II in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Veteran described his problems with how his hearing affected his occupational functioning and daily activities at the January 2014 VA evaluation, and the examiner concluded that the Veteran was able to function in a work environment and in activities of daily living.

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected bilateral hearing loss is contemplated and reasonably described by the rating criteria discussed above.  The VA audiological examinations on file do not show significant functional impairment due to hearing loss, as the Veteran's hearing loss was no worse than level II in each ear.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's bilateral hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to a compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

The Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU rating has not been raised by the Veteran or by the evidence of record.  

The Veteran has contended that his hearing difficulty is severe enough to warrant a compensable evaluation and that VA audiological testing was not performed in a professional manner because he has difficulty being in enclosed areas and because he was told to guess in his responses if he was not sure of the word provided.  The Board would note, however, that disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  The results in April 2012 and January 2014 are generally consistent, and there is no clear evidence that these tests are inaccurate.  The Board would also note that the audiological results from Hearing Solutions on the test apparently performed in March 2010 included speech discrimination scores significantly higher than the scores recorded in January 2012, which is additional evidence that the results in January 2012 are inaccurate.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


